UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):December 18, 2012 CEL-SCI CORPORATION (Exact name of Registrant as specified in its charter) Colorado 001-11889 84-0916344 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 8229 Boone Boulevard, Suite 802 Vienna, Virginia22182 (Address of principal executive offices, including Zip Code) Registrant’s telephone number, including area code: (703) 506-9460 (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On December 18, 2012 the Company’s directors approved the issuance of options to the Company’s officers and directors.All options are exercisable at a price of $0.28 per share.Other information concerning the options follows: Name of Officer/Director Shares Issuable Upon Exercise of Options Type of Options Vesting Schedule (1) Maximilian de Clara Non-qualified stock option Equally and annually over 5 years Geert R. Kersten Non-qualified stock option Equally and annually over 5 years Geert R. Kersten Incentive stock option As shown below Eyal Talor, Ph.D. Incentive stock option As shown below Patricia B. Prichep Incentive stock option As shown below Dr. C. Richard Kinsolving Non-qualified stock option Equally and annually over 5 years Dr. Peter R. Young Non-qualified stock option Equally and annually over 5 years Alexander G. Esterhazy Non-qualified stock option Equally and annually over 5 years 2 Vesting Schedule: Options Date Options are Name Exercisable First Exercisable Geert R. Kersten 12-18-13 12-18-14 12-18-15 12-18-16 12-18-17 12-18-18 12-18-19 12-18-20 12-18-21 Eyal Talor, Ph.D. 12-18-13 12-18-14 12-18-15 12-18-16 12-18-17 Patricia B. Prichep 12-18-13 12-18-14 12-18-15 12-18-16 12-18-17 Any options which are not then exercisable will automatically terminate 90 days after the date the option holder voluntarily resigns as an officer, director or employee or in the event the option holder is terminated for cause. For purposes of these options, cause is defined as (i) the failure by the option holder to substantially perform his duties and obligations owed to the Corporation (other than any failure resulting from incapacity due to physical or mental illness); (ii) engaging in misconduct or a breach of fiduciary duty which is, or potentially is, materially injurious to the Corporation; (iii) the commission of a crime which is, or potentially is, materially injurious to the Corporation. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has only caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CEL-SCI CORPORATION Date:December 24, 2012 By: /s/Patricia B. Prichep Patricia B. Prichep Senior Vice President of Operations 4
